Citation Nr: 1333749	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right great toenail removal.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied the Veteran's claim of entitlement to service connection for the issues on appeal.

In a July 2013 facsimile received by the RO on the day before a scheduled hearing at the RO before the undersigned, the Veteran indicated that wished to reschedule his hearing.  He stated that he had tried calling the RO since the previous Thursday, but could only reach an answering service.  In October 2013 correspondence, the Veteran's representative reiterated that the Veteran had apparently attempted several telephone calls to the RO to inform VA that he could not attend the scheduled hearing.  The representative indicated that the Veteran still wished to present testimony at a Board hearing either at the RO or via video conference.  Giving the Veteran the benefit of the doubt, the Board finds that he made a concerted effort to contact VA to reschedule his hearing before the date of the hearing.  Accordingly, the Board grants the motion for a new hearing.  38 C.F.R. § 20.704(d).   


REMAND

As noted, on the day prior to a July 2013 Travel Board hearing, the RO received a facsimile from the Veteran, indicating that he had been trying to reach the RO, but received an answering service.  He reported that he was unable to attend the scheduled hearing.  After the claims file was sent to the Board in September 2013, the Veteran's representative indicated in October 2013 that the Veteran still wished to appear for a Board hearing conducted at the RO or a video conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the RO schedules Travel Board and video conference hearings, a remand of this matter to the RO is required.

Accordingly, the case is REMANDED for the following action:

The RO must contact the Veteran to clarify whether he would like a Travel Board hearing before a member of the Board sitting at the RO or a video conference hearing and schedule him for the requested hearing.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 and give the Veteran and his representative opportunity to prepare for the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

